Citation Nr: 1221140	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-26 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to the restoration of a 40 percent rating for degenerative disc disease of the lumbar spine, status post fusion (lumbar spine disability), to include the propriety of the reduction for the period from December 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1996 to March 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which reduced an evaluation (rating) of lumbar spine disability from 40 percent to 10 percent effective December 1, 2007.  The Veteran appealed the September 2007 rating reduction.  The claims file was subsequently transferred to the RO in St. Petersburg, Florida, upon the Veteran's relocation to that jurisdiction.  

In a January 2010 rating decision, the RO partially restored a 20 percent rating for degenerative arthritis of the lumbar spine disability, from December 1, 2007, the effective date of the reduction; therefore, issue is whether the restoration of a 40 percent rating for the Veteran's lumbar spine disability from 20 percent is warranted.  The question of whether the reduction from 40 percent was proper is an ancillary question to the issue of restoration of the 40 percent rating.  

The Board notes that, in a prior August 2004 rating decision, the RO granted an increased 40 percent rating for service-connected degenerative disc disease of the low back, status post fusion.  The Veteran did not appeal that decision, which became final, although the Veteran is not precluded from filing a future claim for increase at any time upon worsening of disability.  In this case, the Veteran has not filed a claim for increased rating; rather, it was a review examination by VA that initiated the reduction decision.  In addition, during the appeal for restoration of the 40 percent rating following the reduction, the Veteran has not made any expressions requesting a disability in excess of 40 percent.  For these reasons, the Board finds that neither a formal nor informal claim for increased rating for the lumbar spine disability in excess of 40 percent has been raised, so an increased rating issue is not currently before the Board.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) and Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating).  The Veteran's current appeal is for restoration of a 40 percent rating for the lumbar spine disability, which includes the question of the propriety of the reduction from 40 percent.  


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's disability rating for the lumbar spine disability on December 1, 2007, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence. 

2.  An April 2007 VA authorized examination disclosed material improvement in the service-connected lumbar spine disability warranting the reduction of the 40 percent rating.  

3.  For the entire period under appeal from December 1, 2007, the service-connected lumbar spine disability has been manifested by 60 degrees forward flexion in the thoracolumbar spine, and combined range of motion of 160 degrees, with pain following repetitive motion.  

4.  For the entire rating period under appeal from December 1, 2007, service-connected lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

5.  For the entire rating period under appeal from December 1, 2007, the Veteran has not had any neurologic manifestations secondary to service-connected lumbar spine disability.  

6.  For the entire rating period under appeal from December 1, 2007, service-connected lumbar spine disability has not been manifested by incapacitating episodes having a total duration of last least four weeks but less than six weeks in a 12 month period.  


CONCLUSIONS OF LAW

1.  The reduction of the 40 percent rating for degenerative disc disease of the lumbar spine, status post fusion, from December 1, 2007 was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1-4.14, 4.71a (2011).

2.  The criteria for a restoration of a 40 percent disability rating degenerative disc disease of the lumbar spine, status post fusion, have not been met for any period from December 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.159, 3.343, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5242, 5243 (2011) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that a veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(e), (h) (2011).  

As set forth in greater detail below, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction of the rating of service-connected lumbar spine disability.  Additionally, in a February 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for a rating generally, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This included notice of the type of evidence necessary to establish a disability rating and effective date.

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records and VA authorized examinations.  The Veteran was afforded VA examinations in April 2007 and December 2009 to evaluation his service-connected lumbar spine disability.  The Board finds that, cumulatively, these examinations are adequate for rating purposes as they were performed by medical professionals, were based on a thorough examination of the Veteran, reported findings pertinent to the rating criteria for disabilities of the spine, and included an assessment of degree of occupational impairment and impairment on activities of daily living.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran contends that an April 2007 VA authorized examination was inadequate due to a "language barrier" as it was a contract examination performed at a South Korean medical university.  The Board has reviewed the examination report and finds no evidence of prejudice or inadequacy in the examination due to a language barrier.  The examination report is written in clear and proper English and, as the Board will discuss in more detail below, the findings were adequate for the purposes of effectuating a reduction.  The thoroughness of the history, complaints, and findings in the April 2007 examination report were similar to those of a prior examination by the same examiner in South Korea in October 2002 upon which the 40 percent rating was granted, with the exception that the April 2007 examination was more thorough in its inclusion of relevant spine range of motion test results.  Notably, the Veteran has made no assertions of language barrier or inadequacy in the October 2002 examination report that did not even include range of motion findings.  To assess the current severity of his lumbar spine disability, the Veteran was afforded an updated VA examination in December 2009, which the Board finds to be adequate for rating purposes.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran and his representative contend that a December 2009 VA examination was inadequate because it did not include a review of the claims file, citing Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Board notes that Green v. Derwinski involved a service connection claim, in which the VA examining physician suggested that a review of the records might clarify an issue of diagnostic doubt.  Id.  Because the December 2009 VA examination was conducted for rating purposes to assess the current severity of the Veteran's lumbar spine disability, the Board finds that a review of the claims file is not necessary in this case.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  The December 2009 VA examiner correctly noted the Veteran's history of lumbar fusion in 2000, and the examination report included a review of x-ray findings showing hardware placement, bony grafts, and past laminectomies in the lumbar spine.  The Board finds that the December 2009 VA examination report adequately addressed the Veteran's medical history insomuch as it applies to the current issue of restoration.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).    For these reasons, the Board finds that the December 2009 VA examination report is adequate for rating purposes, and that VA has fulfilled the duties to notify and assist the Veteran.  

Propriety of the Reduction

In April 2007, the RO proposed decreasing the Veteran's disability rating for the lumbar spine disability from 40 percent to 10 percent.  The Veteran was notified of the RO's intent to reduce the 40 percent evaluation for service-connected lumbar spine disability in a May 2007 letter.  The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  

The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2011).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  Id. 

The Board finds that the RO complied with the procedural requirements for reducing the Veteran's disability rating for the lumbar spine disability, to include providing proper notification of the proposal to reduce the disability rating and giving the Veteran the opportunity to submit evidence.  The Veteran was notified of the RO's intent to reduce the 40 percent evaluation for service-connected lumbar spine disability in an April 2007 proposed reduction, which was sent to the Veteran by a May 2007 letter.  The Veteran was afforded an opportunity to have a predetermination hearing and was given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).   Final action to reduce the 40 percent evaluation to 10 percent was taken pursuant to 38 C.F.R. § 3.105(e) in September 2007.  The Veteran was informed of this decision by letter dated October 2007.  The reduction was made effective beginning December 1, 2007. 

Based on a review of this procedural history, the Board finds that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  Therefore, the Board finds that all of the evidence of record is in favor of a finding that the reduction of service-connected degenerative disc disease of the lumbar spine, status post fusion, from 40 percent to 20 percent (as later partially restored) was procedurally proper.  As such, the Board will address the propriety of the reduction on its merits. 

Restoration of 40 Percent Rating

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

In this case, the evidence shows the Veteran's 40 percent disability rating for degenerative disc disease of the lumbar spine, status post fusion, was in effect less than 5 years; therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  See 38 C.F.R. § 3.344(c) (2011).  Because the Veteran's disability rating was in effect for less than 5 years, the Board finds that the provisions of 
38 C.F.R. § 3.344(c) are for application.  38 C.F.R. § 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

During the course of this appeal, the RO granted a 20 percent rating for degenerative arthritis of the lumbar spine disability, effective December 1, 2007, the effective date of the reduction; therefore, the Board will address whether the restoration of a 40 percent rating for degenerative disc disease of the lumbar spine, status post fusion, from 20 percent, is warranted.  

The Board finds that an April 2007 VA authorized examination disclosed material improvement in the service-connected degenerative disc disease of the lumbar spine, status post fusion, warranting the reduction of the Veteran's 40 percent rating.  In that regard, the April 2004 VA examination, upon which the Veteran's 40 percent rating was based, reflects 10 degrees flexion and 8 degrees extension in the thoracolumbar spine.  Reexamination of the Veteran in April 2007 revealed material improvement in range of motion, with 70 degrees flexion and 10 degrees extension in the thoracolumbar spine.  A later December 2009 VA examination, which reflects 60 degrees forward flexion and 20 degrees extension in the thoracolumbar spine, shows that this represented actual and sustained improvement in the Veteran's disability to warrant not more than a 20 percent disability rating.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period from December 1, 2007, service-connected lumbar spine disability has been manifested by 60 degrees forward flexion in the thoracolumbar spine, a combined range of motion of 160 degrees, and objective evidence of pain following repetitive motion, which warrants no more than a 20 percent disability rating.  

The Veteran's lumbar spine disability is not shown to result in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a higher 40 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  An April 2007 VA examination shows that the Veteran had 70 degrees flexion in the thoracolumbar spine and 10 degrees in extension.  The Veteran was noted to have tenderness in the lumbar and lumbosacral spine and paravertebral muscle rigidity.  A December 2009 VA examination shows that the Veteran had 60 degrees forward flexion in the thoracolumbar spine.  He had a combined range of motion of 160 degrees.  There was objective evidence of pain following repetitive motion; however, the Veteran did not have additional limitation of motion in the thoracolumbar spine after three repetitions of range of motion.  The VA examiner did note the presence of weakness or fatigue, and painful motion on examination.  

The evidence of record shows that, for the entire rating period under appeal, the Veteran had at least 60 degrees forward flexion in the thoracolumbar spine with some objective evidence of pain.  The Board finds that, even with consideration of functional loss due to pain, fatigability, pain on movement, and weakness, the Veteran was not shown to have forward flexion limited to 30 degrees or less as described for a higher 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  In that regard, the Veteran's measured range of motion was not additionally limited after repetitive motion due to pain at the time of the December 2009 VA examination.     

The Veteran did not have favorable ankylosis of the entire thoracolumbar spine at any time during the rating period under appeal to warrant a higher 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  April 2007 and December 2009 VA examinations show that the Veteran had measurable ranges of motion in the thoracolumbar spine.  While April 2007 and December 2009 VA examinations reflect fixation of L4, L5, and S1, or ankylosis of "part" of the thoracolumbar spine, the Veteran was not shown to have favorable ankylosis of the entire thoracolumbar spine as described for a higher 40 percent rating.  The Board finds that, even with consideration of the Veteran's functional loss due to pain, the Veteran's disability picture does approximate a rating based favorable ankylosis of the entire spine where he is shown have at least 60 degrees of forward flexion and a combined range of motion of 160 degrees in the thoracolumbar spine.  See DeLuca at 206-7.  For these reasons, the Board finds that service-connected degenerative disc disease of the lumbar spine, status post fusion, and the severity of such, more closely resembles the criteria for a 20 percent evaluation under Diagnostic Code 5242 for the entire rating period from December 1, 2007, and does not more nearly approximate the criteria for a 40 percent disability rating at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca.  

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a Note (1).  The Board finds that, for the entire rating period from December 1, 2007, the Veteran has not had any neurologic manifestations secondary to service-connected degenerative disc disease of the lumbar spine, status post fusion.  An April 2007 VA authorized examination shows that the Veteran had no motor or sensory defects in the lower extremities.  Motor and reflex examinations completed during a June 2008 VA examination of the cervical spine also addressed neurological findings in the lower extremities.  The Veteran had active movement against full resistance in the bilateral hips, knees, and ankles with normal muscle tone and no evidence of atrophy.  Reflexes were normal on plantar flexion bilaterally.  A detailed neurological examination was completed in conjunction with a December 2009 VA examination of the lumbar spine.  The Veteran had active movement against full resistance in the bilateral hips, knees, and ankles with normal muscle tone and no evidence of atrophy.  A sensory examination reflects normal sensation to vibration, pain, light touch, and position sense in the lower extremities.  The Veteran had hyperactive knee jerk and ankle jerk bilaterally, and normal plantar flexion bilaterally.  The evidence of record does not reflect any neurologic manifestations secondary to the Veteran's service-connected lumbar spine disability to warrant a separate rating.  

The Board has also considered whether restoration is warranted under Diagnostic Code 5243, which provides ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  The Board finds that, for the entire rating period from December 1, 2007, the service-connected degenerative disc disease of the lumbar spine, status post fusion, has not been manifested by intervertebral disc syndrome with incapacitating episodes having a total duration of last least four weeks but less than six weeks in a 12 month period as described for a higher 40 percent evaluation under Diagnostic Code 5243.  The Veteran denied having any incapacitating episodes of spine disease at the time of a June 2008 VA examination of the cervical spine, and at the time of a December 2009 VA examination of the lumbar spine.  The evidence of record does not otherwise reflect incapacitating episodes secondary to degenerative disc disease of the lumbar spine, status post fusion, requiring bed rest prescribed by a physician and treatment by a physician; therefore, restoration of a 40 percent evaluation is not assignable under Diagnostic Code 5243.

In reaching the above conclusions, the Board has considered the Veteran's statements with regard to the severity of his lumbar spine disability.  In January 2008 and September 2008 statements, the Veteran contends that activities that he used to perform on a regular basis had been cut out of his lifestyle due to the pain he encountered if he tried to live an active lifestyle.  The Veteran is competent to describe symptoms of pain and a reduction in his usual daily activities due to his service-connected lumbar spine disability.  

The Board finds, additionally, that the Veteran's statements are credible.  A December 2009 VA examination shows that the Veteran's degenerative arthritis of the lumbar spine, status post fusion, resulted in decreased mobility, weakness or fatigue, and pain.  The VA examination indicates that the Veteran's disability resulted in mild effects on usual daily activities such as chores, shopping, exercise, recreation, traveling, bathing, dressing, and toileting, and in moderate effects on his ability to participate in sports; however, the Board finds that the Veteran's back pain and the effects of his disability on his occupational and daily activities are adequately addressed by the assigned 20 percent rating.  See DeLuca; 38 C.F.R. 
§ 4.1.  The Board notes, in this regard, that the December 2009 VA examination also shows that the Veteran was employed full time as an information assurance manager, that he had been employed for over 5 years at this job, and had not lost any time from work in the last 12 month period.  

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the appeal for restoration of a 40 percent rating for the lumbar spine disability from December 1, 2007 in excess of the 20 percent already partially restored, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's degenerative disc disease of the lumbar spine, status post fusion, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 5242, specifically provides for disability ratings based on limitation flexion in the thoracolumbar spine greater than 30 

degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; and muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability has been manifested by 60 degrees forward flexion in the thoracolumbar spine with a combined range of motion of 160 degrees and objective evidence of pain with repetitive motion for the rating period under appeal.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  Additionally, the Board considered whether higher ratings than 20 percent were warranted based on any neurologic manifestations or incapacitating episodes of spine disease.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's degenerative disc disease of the lumbar spine, status post fusion, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the limitations due to pain reported by the Veteran are specifically contemplated by the criteria discussed above, and his assigned disability rating contemplates the effects of his disability on his occupation and daily life.  In the absence of exceptional factors associated with 

degenerative disc disease of the lumbar spine, status post fusion, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire rating period under appeal, the restoration of a 40 percent rating for service-connected degenerative disc disease of the lumbar spine, status post fusion, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


